Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding claims 1, 8, and 15:
“Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0292943 issued to Du et al. (hereafter "Du"), in view of Official Notice. Applicant respectfully traverses these rejections. Applicant appreciates the indication that Claims 32-6 and 9-13 are allowable if rewritten in independent form. In the interest of expediting the prosecution, Applicant has amended the independent claim 1 to incorporate the allowable subject matter in claim 2 and 3 in the alternative form. Applicant further amended claim 8 to incorporate the allowable subject matter in claim 9 and added new claim 15 to recite allowable subject matter in claim 10. Accordingly, Applicant respectfully requests withdrawal of all rejections.”

This argument is found to be persuasive for the following reason. The examiner agrees that dependent claims 2-3 and 9-10 have been correctly made into independent form in independent claims 1, 8, and 15. Thus, the rejections based on the Du reference have been withdrawn.
In addition, the specification objection has been withdrawn due to amendment of the title.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988. The examiner can normally be reached M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183